                 Case 19-15056       Doc 13     Filed 04/19/19   Page 1 of 1



                   IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF MARYLAND
                               (Baltimore Division)


IN RE                                       :

                                            :              CASE NO. 19-15056
Jeffrey Douglas Rathell, SR
                                            :              CHAPTER 7
   Debtor
                                            :



                              NOTICE OF CONTINUED
                        SECTION 341 MEETING OF CREDITORS

   YOU ARE HEREBY NOTIFIED that the initial section 341 meeting of creditors for the

above-captioned case, originally scheduled for May 16, 2019, has been continued to May 20th,

2019 @ 10:30am. The continued meeting will be conducted at the Office of the U.S. Trustee,

101 W. Lombard Street, Garmatz Courthouse, 2nd Fl., #2650, Baltimore, MD 21201.



   I HEREBY CERTIFY that a copy of the foregoing Notice of Continued Section 341 Meeting

of Creditors was sent first class mail, postage prepaid to all creditors on the Creditor Mailing

Matrix on April 19, 2019.

                                                   /s/ L. Jeanette Rice
                                                   L. Jeanette Rice, Bar #12993
                                                   14300 Gallant Fox Lane, Suite 218
                                                   Bowie MD 20715
                                                   301-262-6000
